              Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 1 of 36




                                                                                       FILk::0        ,:
                                                                                    U.S. DISTRICT COURT ~.
                                                                               !:ASTERN DISTRICT ARKANSAS,




                          IN THE UNITED STATES DISTRICT COURT                JAME
                              EASTERN DISTRICT OF ARKANSAS                   By:_~~~~~~-;::;;:;-
                                    CENTRAL DIVISION


PATRICIA CHRISTEN                                                                        Pl.AINTIFF

         vs.

MAPCO EXPRESS, INC.                                                                   DEFENDANT

                                 NOTICE OF REMovlris case assigned to Dis._t_·__.~~~~~~=:::'
                                                     and to Magistrate Judge_~~:::illl:(i~::ac~~::...
         COMES Defendant, MAPCO Express, Inc., pursuant to 28 U.S.C. §§ 1441 and 1446, and

for its Notice of Removal of this action from the Circuit Court of Pulaski County, Arkansas, to

United States District Court for the Eastern District of Arkansas, Central Division, based on

diversity of citizenship, 28 U.S.C. § 1332, states:

         1.       This action was commenced on September 17, 2020, when Plaintiff filed her

Complaint in the Circuit Court of Pulaski County, Arkansas.

         2.       This action is pending in Pulaski County Circuit Court Case No. 60CV-20-5205

captioned Patricia Christen v. MAPCO Express, Inc.

         3.       Plaintiff purportedly served Defendant with a Summons and Complaint on or

about September 24, 2020.

         4.       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant files this Notice of

Removal of the state court civil action that is described below, based on diversity of citizenship.

28   u.s.c. § 1332.
             Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 2 of 36




        5.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) having been filed

within thirty (30) days of Defendant's receipt of Summons and Complaint.

        6.      A copy of the Notice of Removal is being filed with the Circuit Court of Pulaski

County in the underlying matter and a copy of the Notice of Removal is attached hereto as

Exhibit A

        7.       Copies of all pleadings and process filed in this action with the Pulaski County

Circuit Court are attached hereto as Exhibit B.

        8.       Plaintiff is a resident of Coweta County, Georgia.

        9.       Defendant MAPCO Express, Inc., is incorporated in Delaware and has a principal

place of business in Franklin, Williamson County, Tennessee. Therefore, for diversity purposes, it

is a citizen of states other than Arkansas.

        10.     The amount in controversy exceeds $75,000 exclusive of interest and costs.

        11.     There is complete diversity of citizenship between Plaintiff and MAPCO Express,

Inc., the only Defendant that is joined and served. This Court has jurisdiction over this civil

action under 28 U.S.C. § 1332.

        12.     This Court is the appropriate Court for removal of this action under 28 U.S.C.

§ 1446(a).

        13.     The United Stated District Court for the Eastern District of Arkansas, Central

Division, embraces Pulaski County Circuit Court, the county in which the state court action is

now pending. Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.
          Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 3 of 36




       14.     Defendant consents to this removal, and the undersigned counsel represents

Defendant in this matter.

       15.     Undersigned counsel states this removal is well grounded in fact, warranted by

existing law, and not interposed for an improper purpose.

       Therefore, Defendant, MAPCO Express, Inc., gives notice of removal of this action to this

Court and respectfully requests that this Court grant Defendant all just and proper relief.




                                              Respectfully submitted,

                                              BARBER LAW FIRM PLLC
                                              425 W. Capitol Avenue, Suite 3400
                                              Little Rock, AR 72201
                                              501-372-6175
                                              888-412-3 288 = fax




                                                      cfairley@barberlawfirm.com




                                                  3
       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 4 of 36

                                                                EXHIBIT A




               IN THE CIRCUIT COURT OF PUIASKI COUNTY, ARKANSAS
                                 CIVIL DIVISION


PATRICIA CHRISTEN                                                                                        PIAINTIFF

       vs.                                  Case No. 60CV-20-5205

MAPCO EXPRESS, INC.                                                                                   DEFENDANT


                  NOTICE TO STATE COURT OF REMOVAL TO FEDERAL COURT


       Pursuant to 28 U.S.C. § 1446(d), Defendant hereby notifies the Plaintiff and this Court

that this action has been removed to the United States District Court for the Eastern District of

Arkansas, Central Division. A copy of the Notice of Removal filed with that Court is attached as

Exhibit "1."


                                            Respectfully submitted,

                                            BARBER LAW FIRM PLLC
                                            425 W. Capitol Avenue, Suite 3400
                                            Little Rock, AR 72201
                                            501-372-6175
                                            888-412-3288 = fax


                                            By:_-"-'/s=/__.J"-.=C=ar'-"te=r...o.F-=a.:..:..ir=ley.,___ _ _ _ _ _ __
                                                      J. Carter Fairley #99068
                                                      ATTORNEY FOR DEFENDANT
                                                      cfairley@barberlawfirm.com
           Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 5 of 36

'

                                          CERTIFICATE OF SERVICE


            I, J. Carter Fairley, hereby state that on this 20th day of October, 2020, I have electronically
    filed the foregoing with the Clerk of the Court using the E-Filing system, which shall send
    notification of such filing to the following or otherwise be forwarded via U.S. Mail to all counsel
    of record herein.

    Christopher R. Heil, Esq.
    The Brad Hendricks Law Firm
    500 C Pleasant Valley Drive
    Little Rock, AR 72227
    Attorney for Plaintiff

                                                   Isl I. Carter Fairley
                                                   J. Carter Fairley
         Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 6 of 36


                                                                                   EXHIBIT 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


PATRICIA CHRISTEN                                                                        PlAINTIFF

        vs.                                     Case No.

MAPCO EXPRESS, INC.                                                                   DEFENDANT


                                        NOTICE OF REMOVAL

        COMES Defendant, MAPCO Express, Inc., pursuant to 28 U.S.C. §§ 1441 and 1446, and

for its Notice of Removal of this action from the Circuit Court of Pulaski County, Arkansas, to

United States District Court for the Eastern District of Arkansas, Central Division, based on

diversity of citizenship, 28 U.S.C. § 1332, states:

         1.     This action was commenced on September 17, 2020, when Plaintiff filed her

Complaint in the Circuit Court of Pulaski County, Arkansas.

         2.     This action is pending in Pulaski County Circuit Court Case No. 60CV-20-5205

captioned Patricia Christen v. MAPCO Express, Inc.

         3.     Plaintiff purportedly served Defendant with a Summons and Complaint on or

about September 24, 2020.

         4.     Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant files this Notice of

Removal of the state court civil action that is described below, based on diversity of citizenship.

28   u.s.c. § 1332.
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 7 of 36




        5.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) having been filed

within thirty (30) days of Defendant's receipt of Summons and Complaint.

        6.      A copy of the Notice of Removal is being filed with the Circuit Court of Pulaski

County in the underlying matter and a copy of the Notice of Removal is attached hereto as

Exhibit A

        7.      Copies of all pleadings and process filed in this action with the Pulaski County

Circuit Court are attached hereto as Exhibit B.

        8.      Plaintiff is a resident of Coweta County, Georgia.

        9.      Defendant MAPCO Express, Inc., is incorporated in Delaware and has a principal

place of business in Franklin, Williamson County, Tennessee. Therefore, for diversity purposes, it

is a citizen of states other than Arkansas.

        10.     The amount in controversy exceeds $75,000 exclusive of interest and costs.

        11.     There is complete diversity of citizenship between Plaintiff and MAPCO Express,

Inc., the only Defendant that is joined and served. This Court has jurisdiction over this civil

action under 28 U.S.C. § 1332.

        12.     This Court is the appropriate Court for removal of this action under 28 U.S.C.

§ 1446(a).

        13.     The United Stated District Court for the Eastern District of Arkansas, Central

Division, embraces Pulaski County Circuit Court, the county in which the state court action is

now pending. Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 8 of 36




        14.    Defendant consents to this removal, and the undersigned counsel represents

Defendant in this matter.

       15.     Undersigned counsel states this removal is well grounded in fact, warranted by

existing law, and not interposed for an improper purpose.

       Therefore, Defendant, MAPCO Express, Inc., gives notice of removal of this action to this

Court and respectfully requests that this Court grant Defendant all just and proper relief.



                                              Respectfully submitted,

                                              BARBER LAW FIRM PLLC
                                              425 W. Capitol Avenue, Suite 3400
                                              Little Rock, AR 72201
                                              501-372-6175
                                              888-412-3288 = fax




                                                 3
       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 9 of 36

                                                                                   ELECTRONICALLY FILED
                                                                                         Pulaski County Circuit Court
                                                                                   Terri Hollingsworth, Circuit/County Clerk
                                                                                      2020-Sep-17 13:59:34
                                                                                         60CV-20-5205
                                                                                        C06D04 : 3 Pages




             IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS


PATRICIA CHRISTEN

                                                                                        PLAINTIFF
vs.                              CASE NO._ _ _ _ _ __



MAPCO EXPRESS, INC.
                                                                                     DEFENDANT
                                          COMPLAINT
       COMES the Plaintiff, Patricia Christen, by and through her attorneys The Brad Hendricks
Law Finn, and for her cause of action states:
       1.      Plaintiff is a resident of Senoia, Georgia. Her cause of action concerns tortuous
injury occurring in Pulaski County, Arkansas.
       2.      Defendant, Mapco Express, Inc., herein after referred to as "Mapco", is a foreign
corporation, incorporated and having its principal place of business in a Stat¢ other than Arkansas.
Defendant, owns and operates a Mapco convenience store (#7519)Jocated at 3300 SpringhillDrive
in North Little Rock, Pulaski County, Arkansas. Defendant's agent for service according to the
Arkansas Secretary of State is UCS of Arkansas, Inc., 300 Spring Building, Suite 900, 300 S. Spring
Street, Little Rock, AR 72201.
       3.      This Court has jurisdiction over this matter and venue is proper herein.
       4.      On June 7, 2018, Plaintiff was a business invitee at the Mapco store in located in
North Little Rock, Arkansas as referenced herein. While Plaintiff was in the story she tripped over
a piece of a rug that was sticking up and not down on the floor. The Plaintiff was not aware that the
                                         Page 1 of        3




                                                                                                            7
       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 10 of 36




of this condition, making the area unreasonably dangerous. The incident was recorded on the store's

video system and witnessed by an EMT who rendered assistance to the Plaintiff.

        5.     That as a result of the negligence of Mapco, Plaintiff suffered permanent personal

injuries.

        6.     That the injuries suffered by the Plaintiff resulted from negligence on the part of

Mapco and its agents and employees. Defendant is vicariously liable for any acts of negligence on

the part of its employees.   The negligent acts include, but are not limited to:

        a.     failing to warn the Plaintiff that the rug in question was not flat to the floor causing

               the area to become llltreasonably dangerous;

        b.     failing to protect the Plaintiff and other customers of the unreasonably dangerous

               condition;

        c.     failing to maintain the premises safe from unreasonable risk of harm;

        7.     That as a proximate result of the negligence of the Wal-Mart and its employees,

Plaintiff claims the following damages:

        a.     permanent physical injuries,

        b.     medical expenses, past and future; and

        c.     pain, suffering and mental anguish, past and future.

        8.      Plaintiff demands atrial by jury.

        WHEREFORE, Plaintiff prays that upon trial of this matter she be awarded damages in an

amount sufficient to compensate her for the damages she has sustained, with said amount being in

excess of that required for federal court jurisdiction in diversity of citizenship cases ($75,000),

together with all other relief to which she may be entitled.

               JURY TRIAL DEMANDED




                                          Page 2 of        3
Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 11 of 36




                            Respectfuliy Submitted,

                            THE BRAD HENDRICKS LAW FIRM
                            500 C Pleasant Valley Dr.
                            Little Rock, AR 72227
                            (501) 221-0444
                            (501) 661-0196 (fax)


                      BY:
                            Chri~




                        Page 3 of     3
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 12 of 36




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                 CIVIL DIVISION

Patricia Christen
Plaintiff(s)

vs.                                                           No. - - - - - - -

Mapco Express, Inc.
Defendant(s)
                                            SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:
     Mapco Express, Inc.
     c/o UCS of Arkansas, Inc. - Registered Agent
     300 S. Spring Street, Suite 900
     Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it) - or
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address are:
               Christopher R. Heil
               The Brad Hendricks Law Firm, P.A.
               500C Pleasant Valley Drive
               Little Rock, Arkansas 72227

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Address of Clerk's Office                              CLERK OF COURT

Civil Division
401 West Markham Street
Suite 120                                             [Signature of Clerk or Deputy Clerk]
Little Rock, AR 72201
                                                      Date:- - - - - - - - - - - - -

[SEAL]
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 13 of 36




No. _____ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).


                                      PROOF OF SERVICE

D On - - - - - - - [date] I personally delivered the summons and complaint to the defendant
at                                                         [place]; or


• Aftermakingmypurposetodeliverthesummonsandcomplaintclear,on - - - - - - - -
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and complaint was left]
after he/she refused to receive it when I offered it to him/her; or


•  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ _.
a member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or


D     On _ _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to
_ _ _ _ _ _ _ _ _ _ _ _ [name of individual], an agent authorized by appointment or by
law to receive service of summons on behalf of _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name of
defendant]; or


•  On_ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other fixed location for the conduct of business, during normal
workinghourslleftthe summons and complaint with _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[name and job description]; or


• I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.


D I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days
after the date of mailing.

•    Other [specify]:

•    I was unable to execute service because:


My fee is$ _ _ _ __
       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 14 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date: - - - - -

         SHERIFF OF - - - - - COUNTY,ARKANSAS



By:--------------------
  [signature of server]



         [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date: - - - - -


By:
      --  ------------------
       [signature of server]




         [printed name]


Address:
           -------------------

Phone:
         ---------------


Subscribed and sworn to before me this date: - - - -


         Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Additional information regarding service or attempted service:
   Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 15 of 36




                                        Arkansas Judiciary


Case Title:                PATRICIA CHRISTEN V MAPCO EXPRESS INC

Case Number:               60CV-20-5205

Type:                       SUMMONS - FILER PREPARED



                                                          So Ordered




                                                                ,
                                                          Crystal Hill



Electronically signed by CS HILL on 2020-09-17 14:53:47     page 4 of 4
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 16 of 36

                                                                                     ELECTRONICALLY FILED
                                                                                           Pulaski County Circuit Court
                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                                        2020-Sep-25 14:14:21
                                                                                           60CV-20-5205
                                                                                          C06D04 : 7 Pages




               lN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

Patricia Christen                                                                          PLAINTIFF

vs.                                            NO. 60CV-20-5205

Mapco Express, Inc.                                                                    DEFENDANT

                                      AFFIDAVIT OF SERVICE

       I, Christopher R. Heil, attorney for J:>laintiff state under oath that on September 24, 2020,.

Defendant, M~co Express, Inc., was served with the Summons attaching·theComplain.t, via

Process Server/ A copy of the Summons is attached hereto as Exhibit "A". Also, attached as

E;ch,ibit "l3" i$ the exeputed receipt teflecting the date Defendant was served.

       Further, affiant sayeth not.

                                               Respectfully submitted,

                                              THE BRAD HENDRICKS LAW FIRM
                                              500 C Pleasant Valley Drive
                                              Little Rock, AR 72227
                                              (501) 221-0444 phone
                                              (501) 661-0196 facsimile
                                                             ,,,,,...,,.~r
                                              BY:          C/-.
                                                   -------,-----------
                                                    CHRISTOPHER R. HEIL, ABN 92128

STATE OF ARKANSAS              )
                            . )§§
COUNTY oFfLL        \a.&b )
attorney for the Plaintiff and executed the attached Affidavit of Service,   't>
       APPEAR.ED before me, a notary, today September 25, 2020, Christopher R. Heil,
                                                                           lLl,_ ·LA...,

My Commission Expires:
                                             ~
r()CU_1 \OJ                 ~Dd~
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 17 of 36




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                        CIVIL DIVISION
Patricia Christen
'Phllntiff(s)
vs.                                                          No. _ _ _ _ _ __

Mapco Express; Inc.
Defendant(s)
                                           SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:
     Mapco Express; lnc.
     c/o UCS of Arkansas; Inc. - Registered Agent
     300 S. Spring Street, Suite 900
     Little Rock, AR 72201
               I
A lawsuit has been filed against you. The relief demanded is stated in the attached complaint,
Within .30 days after service of this summons on you (not counting the day you receiv.ed it)- or
60 ~ys if you are incarcerated in.any jailt penitentiary, or other correctional faciHty in Arkansas
-you must file with the clerk ofthis court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.
the an~wer or motion must also be served on the pl8.U1tiff or plaintifrs attorney~ whose name and
address are;
  .            : Christopher R. Heil
               : The Brad Hendricks Law Firm, P.A.
               f SOOC Pleasant Valley Drive
               ; Little RQ'ck, Arkansas 72227
If you fail to re$pond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.
Address of Clerk's Office                             CLERK OF COURT
Civil Division :
401 West Markham Street
Suite 120                                            [Signature of CJerk or Deputy Clerk]
Little Rock,.AR 72201
                                                     Date:
                                                          ------------
[SEAL]




                                                                                            EXHIBIT

                                                                                     I      .a
       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 18 of 36




No. _ _ _ _ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).


                                       PROOF OF SERVICE

• On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the defendant
at                                                         [place]; or


[]After making my purpose todeliverthe summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
____________________ [describe how the summons and complaintwasleft]
after he/she refused to receive it when I offered it to him/her; or


[]. On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ __,
amemberofthedefendant'sfamilyatleast 18yeatsofage,at _ _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resicles; or


Cl    On . - - - - - - - - - [ date] I deliver.ed the summons and complaint to
_________________ [name ofindividual]. an ag<mt authorized by appointment or by
law to receive service of summons on behalf ,of _________________ [name of
defendant]; or


•  On',--_ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other fixed location for the conduct of business, during normal
workinghourslleftthe summons and complaint with _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[name andjob description]; or


• I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I serve4 the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.


•  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days
               or
after the date mailing.

•    Other [specify]:

•    I was unable to execute service because:


My fee is$ _ _ __
    Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 19 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date: - - - -

         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS


By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         [signature of server]



         [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date: _ _ __


By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         [signature ofserver]



         [printed name]


Address:
           ------------------
Phone:
         ---------------

Subscribed and sworn to before me this date:
                                               ----

         Notary Public
                         ------------~---
My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __


Additional information regarding service or attempted service:
  Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 20 of 36




                                        Arkansas Judiciary


Case Title:                PATRICIA CHRISTEN V MAPCO EXPRESS INC

Case Number:               60CV-20-5205

Type:                      SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Crystal Hill


Electronically signed by CSHILL on 2020-09-17 14:53:47     page 4 of 4
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 21 of 36




No. _ _ _ _ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).

                                       PROOF OF SERVICE


•      On _ _ _ _ _ _ _ [date} I personally delivered the summons and complaint to
the defendant at      [place]; or

D       After makirig my purpose to deliver the summons and complaint clear, on
____________ (date] I left the summons and complaint in the close proximity of the
defendant by ____________________ fdescribe how the summons and
corn plaint was left] after he/she refused to receive it when I offered it to him/her; or

•         On               [date J I left the summons and complaint with
               a member of the defendant's family at least 18 years of age, at
_ _ _ _ _ _ _ _ _ _ (address], a place where the defendant resides; or

)(' . On_Cl_~ ~           [date] I ~elivered the .summons and complaint t~~~
[name of 1ntfl~
             .. al.],      al}
                      agent authonzed by appo1ntmem or by law to receive service of
summons on behalfof ~~Cb f i ( ~ [name of defendant]; or

•         On _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ [address],
where the defendant maintains an office or other fixed location for the conduct of business,
during normal working hours I left the summons and complaint with
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - [name
and job description J; or

 •      I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
surnmons and complaint on the defendant by certified mail, return receipt requested,
restricted delivery, as shown by the attached signed return receipt.

•          r am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a
copy of the summons aod complaint by first-class mail to the defendant together with tvvo
copies. of a notice and acknowledgment and received the attached notice and acknowledgment
form within twenty days after the date of mailing.

•          Other [specify]:

    D      l was unable to execute service because:


    My fee is$    k;,5

                                                                                                 EXHIBIT

                                                                                                 f3
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 22 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date:   -~--
         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS


By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
         [signature of server]



         [printed name. title, and badgenumber]


To be co01pleted if service is by a person other than a sheriff or deputy sheriff:


Date:~


B y : ~ - ..• >




         [printed name]


Address:    ~.0 ;         :f()r<. 1-1    'iS(~((JJ:\ (::SL.




Subscribed and sworn to




Additional information regarding service or attempted service:
    .         Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 23 of 36

'                                                        EXHIBIT B                         ELECTRONICALLY FILED
                                                                                                 Pulaski County Circuit Court
                                                                                           Terri Hollingsworth, CircuiVCounty Clerk
                                                                                              2020-Sep-17 13:59:34
                                                                                                 S0CV-20-5205
                                                                                                C06D04 : 3 Pages




                    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS


        PATRICIA CHRISTEN

                                                                                                PLAINTIFF
        vs.                              CASE NO._ _ _ _ _ __



        MAPCO EXPRESS, INC.
                                                                                             DEFENDANT
                                                  COMPLAINT
               COMES the Plaintiff, Patricia Christen, by and through her attorneys The Brad Hendricks
        Law Finn, and for her cause of action states;
               1.      Plaintiff is a resident of Senoia, Georgia. Her cause of action concerrtS tortuous
        injury occurring in Pulaski County, Arkansas.
               2.      Defendant, Mapco Express, Inc., herein after referred to as "Mapco", is afm:eign
        corporation, incorporated and having its principal place of business in a State other than Arkansas.
        Defendant, owns and operates a Mapco convenience store (#7519) located at 3300 Springhill Drive
        in North Little Rock, Pulaski County, Arkansas. Defendant's agent for service according to the
        Arkansas Secretary ofState is UCS of Ai:kansas, Inc., 300 Spring Building, Suite 900, 300 S. Spring
        Street, Little Rock, AR 72201.
               3.      This Court has jurisdiction over this matter and venue is proper herein.
               4.      On June 7, 2018, Plaintiff was a business invitee at the Mapco store in located in
        North Little Rock, Arkansas as referenced herein. While Plaintiff was in the story she tripped over
        a piece of a rug that was sticking up and not down on the floor. The Plaintiff was not aware that the
                                                 Page 1 of        3
                      - - - - - - - ---------   - - -




       Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 24 of 36




of this condition, making the area unreasonably dangerous. The incident was recorded on the store's

video system and witnessed by an EMT who rendered assistance to the Plaintiff.

        5.     That as a result of the negligence of Mapco, Plaintiff suffered permanent personal

injuries.

        6.     That the injuries suffered by the Plaintiff resulted from negligence on the part of

Mapco and its agents and employees. Defendant is vicariously liable for any acts of negligence on

the part of its employees.       The negligent acts include, but are not limited to:

        a.     failing to warn the Plaintiff that the rug in question was not flat to the floor causing

               the area to become unreasonably dangerous;

        b.     failing to protect the Plaintiff and other customers of the unreasonably dangerous

               condition;

        c.     failing to maintain the premises safe from unreasonable risk of harm;

        7.     That as a proximate result of the negligence of the Wal-Mart and its employees,

Plaintiff claims the following damages:

        a.     permanent physical injuries,

        b.     medical expenses, past and future; and

        c.     pain, suffering and mental anguish~ past and future.

        8.      Plaintiff demands a. trial by jury.

        WHEREFORE, Plaintiffpraysthat upon trial of this matter she be awarded damages in an
amount sufficient to compensate her for the damages she has sustained, with said amount being in

excess of that required for federal court Jurisdiction in diversity of citizenship cases ($75,Q00),

together with all other relief to which she may be entitled.

               JURY TRIAL DEMANDED




                                                   Page 2 of   3
Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 25 of 36




                            Respectfully Submitted,

                            THE BRAD HENDRICKS LAW FIRM
                            500 C Pleasant Valley Dr.
                            Little Rock, AR 72227
                            (501) 221.0444
                            (501) 661-0196 (fax)



                      BY:   Cliii~




                        Page 3 of      3
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 26 of 36




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                 CNIL DNISION

Patricia Christen
Plaintiff(s)

vs.                                                           No. - - - - - - -
Mapco Express, Inc.
Defendant(s)
                                            SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:
     Mapco Express, Inc.
     c/o UCS of Arkansas, Inc. - Registered Agent
     300 S. Spring Street, Suite 900
     Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it)- or
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:
               Christopher R. Heil
               The Brad Hendricks Law Firm, P.A.
               500C Pleasant Valley Drive
               Little Rock, Arkansas 72227

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.

Address of Clerk's Office                              CLERK OF COURT
Civil Division
401 West Markham Street
Suite 120                                             [Signature of Clerk or Deputy Clerk]
Little Rock, AR 72201
                                                      Date:
                                                            ------------
[SEAL]
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 27 of 36




No. _____ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).


                                      PROOF OF SERVICE

D On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the defendant
at                                                        [place]; or


• After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
-   - - - - - - - - - - - - - - - - [describe how the summons and complaint was left]
aft er he/she refused to receive it when I offered it to him/her; or


•  On _ _ _ _ _ _ _ [date] I left the summons and complaint w i t h - - - - - - - - ~
a member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or


•     On _ _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to
_ _ _ _ _ _ _ _ _ _ _ _ [name of individual], an agent authorized by appointment or by
law to receive service of summons on behalf of _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name of
defendant]; or


•  On_ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[name and job description]; or


• I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.


D I am the plaintiff or attorney ofrecord for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days
after the date of mailing.

•    Other [specify]:

D I was unable to execute service because:


My fee is$ - - - -
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 28 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date: - - - - -

         SHERIFF OF - - - - - COUNTY,ARKANSAS



By:--------------------
         [signature of server]



         [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date: - - - - -


By:
      --  ------------------
       [signature of server]



         [printed name]


Address:
           -------------------

Phone:
         ---------------

Subscribed and sworn to before me this date: - - - - -


         Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __


Additional information regarding service or attempted service:
   Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 29 of 36




                                       Arkansas Judiciary


Case Title:                PATRICIA CHRISTEN V MAPCO EXPRESS INC

Case Number:               60CV-20-5205

Type:                      SUMMONS - FILER PREPARED



                                                         So Ordered




                                                         Crystal Hill



Electronically signed by CSHILL on 2020-09-17 14:53:47     page 4 of 4
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 30 of 36

                                                                                 ELECTRONICALLY FILED
                                                                                      Pulaski County Circuit Court
                                                                                Terri Hollingsworth, Circuit/County Clerk
                                                                                   2020-Sep-25 14:14:21
                                                                                      S0CV-20-5205
                                                                                     C06D04 : 7 Pages




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

Patricia Christen                                                                     PLAINTIFF

vs.                                          NO. 60CV-20-5205

Mapco Express, Inc.                                                               DEFENDANT

                                      AFFIDAVITOF SERVICE

       I, Christopher R. Heil, attomeyfor Plaintiff state under oath that on September 24, 2020~

Defendant, Mapco Express,, Inc.., was s~ed with tlie SUtnmons ~ttaebing the Complaint, vja

Process Server~• A copy of the Summons is attached hereto as Exhibit "A". Also, attached as

EMi1'it "l3'' is the ex~cu.ted receiptteflecting the ®tt Def~®nt was served.

       Further, affiant sayeth not.

                                             Respectfully submitted,

                                             THE BRAD HENDRICKS LAW FIRM
                                             5()(} CPle@Sant Valley Drive
                                             Little Rock, AR 72227
                                             (501) 221-0444 phone
                                             (SOI) 661-0196 facsimile

                                                         ~~
                                             BY:_-,-_....,..._ _ _ _ _ _ _ _ _ __
                                                   CHRISTOPHER R. HEIL, ABN 92128

STATE OF AR.KANSAS             )
                            • )§§
COUNTY     oFfu\a.&b )
       APPEARED before me, a notary, today September 25, 2020, Christopher R. Heil,
attorney for the Plaintiff and executed the attach«! Affidavit of Service. ~    •

                                            ~                                  lU_LA-,
My Commission Expires:

r()Ov\_1            lo} ~Od ~
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 31 of 36




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                .                CIVIL DMSION
Patricia Christen
Plalntiff(s)
vs.                                                           No. _ _ _ _ _ __
Mapco Express; Inc.
Defendant(s)
                                            SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:
     Mapco Express, Inc. ·.          .·
     c/o UCS of Arkansas; Inc. - Registered Agent
     300 S. Spring Street, Suite 900
     Little Rock, AR 722'01
                I              .
A lawsuit has been filed against you. The relief demande<i is stated in the attached complaint"
Within 30 days after service ofthis summons on you (not counting the day you received it) - or
60 d,ys if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
.- you must file with the clerk ofthis court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.
the answer or motion must also be served on the plafo.tiff or plllindff's attorney~ whose name and
address ar~:
              . Christopher R, Heil               .
              ' The Brad Hen.dri~s Law Firµi, P.A,
              i .sooC.PlellSant Valley Prive
              : Little R,qck, Arkansas 72227
If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.
Address of Clerk's Office                              CLERK OF COURT
Civil Division :
401 West Markham Street
Suite 120          ·                                  [Signature of Clerk or Deputy Clerk]
Little Rock, AR 72201
                                                      Date:
                                                           --------------
[SEAL]




                                                                                             EXHIBIT

                                                                                      I       a
      Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 32 of 36




No. _____ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).


                                       PROOF OF SERVICE

•    On _ _ _ _ _ _ _ [date) I personally delivered the summons and complaint to the defendant
at                                                    [place]; or


• Aftermaking my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
- - - - - - - - - - " - - - - - - - - [describe how the summons and complaint was left]
after he/she refused to receive it when I offered it to hiJn/her; or


•  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ __
a member of the defendant's family aUeast 18 years of age, at _ _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or


•     On - - - - - - - - - [date] I delivered the summons and complaint to
______________ [name ofindividual], an agent authorized by appointment or by
law to receive service of summons on behalf of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name of
defendant]; or


•  On_ _ _ _ _ _ _ [date]at _ _ _ _ _ _ _ _ _ _ _ _ _ _ [address], where
the defendant maintains an office or other fixed location for the conduct of business, during normal
working hours I left the summons and complaint with _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[name and job description]; or


•  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.


•  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgmei1t and received the attached notice and acknowledgment form within twenty days
after the date of rnailing.

•    Other [specify]:

CJ I was unable to execute service because:


My fee is $ _ _ __
    Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 33 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date:
        ----
         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS


By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         [signature of server]



         [printed name, title, and badge number]


To be completed if service is by a person other than a sheriff or deputy sheriff:


Date:
        ----

By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--'----
         [signature ofserver]



         [printed name]


Address:
           ------------------
Phone:
         ---------------
Subscribed and sworn to before me this date:
                                               ----

         Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __


Additiona] information regarding service or attempted service:
 Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 34 of 36




                                         Arkansas Judiciary


 Case Title:                PATRICIA.CHRISTEN V MAPCO EXPRESS INC

Case Number:                60CV-20~5205

Type:                       SUMMONS - FILER PREPARED



                                                           So Ordered




                                                           Crystal Hill


Electronically signed by. CSHILL on 2020~09,,17 14:53:47     page 4   of 4
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 35 of 36




No. _ _ _ _ This summons is for _ _ _ _ _ _ _ _ _ (name ofDefendant).

                                      PROOF OF SERVICE


•         On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to
the defendant at         [place]; or

D     After making my purpose to deliver the summons and complaint clear, on
_ _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
defendant by ____________________ [ describe how the summons and
complaint was left] after he/she refused to receive it when I offered it to him/her; or

D         On               [date J J left the summons and complaint with
               a member of the defendant's family at least 18 years of age, at
_ _ _ _ _ _ _ _ _ _ (address], a place where the defendant resides; or

)(     On_l)_~          ~    {date] I ~elivered the _summons and complaint t~ ~ \ t ~ (
 [name of i~~l], al) agent authorized by appomtm.ent or b.y law to receive service of
summons on behalf of f'\A;?Cb ~ (name of defendant}; or

•     On _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ [address],
where the defendant maintains an office or other fixed location for the conduct of business,
during normal working hours I left the summons and complaint with
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name
and job description]; or

  •      I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
 summons and complaint on the defendant by certified mail, return receipt requested,
 restricted delivery, as shown by the attached signed return receipt.

 •      I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a
 copy of the summons and complaint by first-class mail to the defendant together with two
 copies of a notice and acknowledgment and received the attached notice and acknowledgment
 form within twenty days after the date of mailing.

 •         Other [specify J:

    D      I was unable to execute service because:


    My fee is $   ki>5

                                                                                               EXHIBIT

                                                                                               i3
        Case 4:20-cv-01258-KGB Document 1 Filed 10/20/20 Page 36 of 36




To be completed if service is by a sheriff or deputy sheriff:


Date:
        ----
         SHERIFF OF _ _ _ _ COUNTY, ARKANSAS


By. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         [signature of server]



         [printed name, title, and badge numberl


To be complet~d if service is by a person otber than a sheriff or deputy sheriff:


Date:~

         ~.r::£_
By.     ~ - t ] - -..-... -.,---·::;,;>-



         [printed name]


Address: ~ ,      Q ;     'j\:))( Jl1 1S(~(00, ~

Phone:    (~'7~):/to3: fi"Z 5 0

Subscribed and sworn to




Additional information regarding.service or attempted service:
